DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97 and are being considered by the examiner.


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "determining a distance between a current physical location of the target region and a target position based on the current mock location associated with the target region in the target image and a mapping relation between an element in a calibration image captured using the capture device and a calibration distance that is between a physical location of the element when the calibration image is taken and the target position; and causing the table to move such that the target region of the object is located at or in the vicinity of the target position, based on the distance” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification; Independent claim 61 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for “determining, in the second image, a starting mock location of the target region of the object based on a scanning direction or treating direction preset in the protocol, the starting mock location being a pixel position in the second image of one or more pixels representing a starting position of the target region of the object; determining a first difference between the first target mock location and the starting mock location in a first direction; and causing the table to be adjusted based on the first difference such that the target region of the object is located at or in a vicinity of a first target position” as well as all in combination with all 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-11, 15-16, 61, 82-86 and 87 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481